DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to IDS filed on 02/02/2022.
2.	Claims 1-20 are pending.
Information Disclosure Statement
3.	IDS filed on 02/02/2022 has been considered.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons For Allowance
5.	This communication warrants no examiner's reason for allowance, as the reasons for allowance was provided in the previous Notice of Allowance mailed on 02/10/2022, satisfying the record as whole as required by rule 37 CFR 1.104 (e). Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reasons for allowance is necessary (see MPEP 13202.14). Claims 2-10 and 12-19 are allowed due to dependency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443